Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Re. claims 1 and 12: Sawyer (US 2009/0321105 A1) discloses:
a coupling for connecting a first orifice of a first portion of an air circuit opening onto a first wall and a second orifice of a second portion of an air circuit opening onto a second wall, wherein the coupling comprises:
a flexible sleeve (800), (see fig. 8-10; para. 0078-0081)
a first frame (804) having a first face (open end),
the first frame having a second face (face connected to 800) connected in fluid-tight manner to a first end of the flexible sleeve and a first opening (818) connecting the first and second faces, (see fig. 8-10; para. 0078-0082)
the first frame being configured to collaborate with a first coupling system (812, 814) having a first slide-way connection,
a second frame (820) having a first face (open end), (see fig. 8-10; para. 0078-0082)
the second frame having a second face (face connected to 802) connected in fluid-tight manner to a second end of the flexible sleeve and a second opening (opening in 820) connecting the first and second faces, the second frame being configured to collaborate with a second coupling system (816, 819) having a second slide-way connection (see fig. 8-10; para. 0078-0082)

However, Sawyer and the remaining prior art fails to disclose:
The first slide-way connection to allow the first frame to move with respect to the first wall in a first direction of introduction parallel to the first wall; and 
The second slide-way connection to allow the second frame to move with respect to the second wall in a second direction of introduction parallel to the second wall.

Sawyer’s slide-way connections allow the first and second frames to move perpendicular to other frames and ducts and would not be able to connect properly if only moved in a direction parallel to another frame or wall. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353. The examiner can normally be reached Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





July 7, 2022
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835